DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The amendment filed on September 8, 2021 with addition of new claim 22 has prompted a restriction as shown below. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to a modular liner having a plurality of discrete liner segments of plastic layer and a plurality of padded liner elements with each being spaced apart from one another and coupled to different regions on a plastic layer inner surface, classified in CPC A42B 3/127.
II. Claim 22, drawn to a helmet having a plurality of padded liner portions formed from a deformable material with each of the plurality of padded liner portions having a density and thickness, classified in CPC A42B 3/127.
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different invention I pertains to a modular liner having a plurality of discrete liner segments of plastic layer and a plurality of padded liner elements with each being spaced apart from one another and coupled to different regions on a plastic layer inner surface and invention II pertains to plurality of padded liner 


portions formed from a deformable material with each of the plurality of padded liner portions 

having a density and thickness that is not structurally defined by being spaced apart from one 

another and coupled to different regions on a plastic layer inner surface as presented in invention 

I.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 3, 2021						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732